DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed March 30, 2022 has been entered. Claims 1-20 remain pending in the application. 



Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 8) about the objections to the specification and claim 11 as well as rejections under 35 U.S.C. 112(b) for claims 8 and 18, Examiner withdraws the objections and rejections after amendment. 

Regarding Applicant’s argument (REMARKS page 8 last paragraph) about reference art in Claim 1, the first “Gulati” is typo. It should be Kishigami and it is corrected in this Office Action. 

Regarding Applicant’s argument (REMARKS pages 9-10) about claims 1, 11, and 19, respectively, 1) Kishigami [0540] lines 1-2, “code generator 1102 generates codes an(M), where n=1, …, L” is for a plurality of transmit signals. “frequency offset” is in Gulati. The different frequency offset is obtained by combining Kishigami and Gulati, which was addressed in the Office Action. 2) Kishigami Fig. 21 item 1105 provide transmission signal control with code features, which correspond to certain frequency offsets. Fig. 21 item 1108-1 to item 1108-Nt are transmission antennas for transmitting the signals. A person of ordinary skill in the art would have recognized that a single timing clock is for synchronizing the whole system. For generating transmission signal, the timing clock will incorporate the modulation feature (e.g. different frequency offset). In Kishigami Fig. 22, radar transmits pulses with transmission codes, in which the code feature can be in different transmission antennas or in different pulses. Examiner remains the previous rejections.

Regarding Applicant’s argument (REMARKS pages 10-12) about nonstatutory double patenting rejection for claims 2, 12, and 20, Examiner is persuaded and withdraws the previous rejections.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 10-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (U.S. Patent No. 20200103515, hereafter Kishigami) in view of Gulati et al. (U.S. Patent No. 10855328, hereafter Gulati) 
Regarding claim 1, Kishigami discloses that a radar system comprising: 
a reference signal generator configured to produce a transmit reference signal comprising a sequence of waveforms (Fig.21 item 1300; [0531] line 3; [0535] lines 1-2); 
a waveform generator configured to produce a plurality of transmit signals, (Fig.21 item 1101; [0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5); 
a signal encoder to encode the plurality of transmit signals using a signal conditioning and power amplification to produce and transmit N radio frequency encoded transmit signals over N transmit antennas (Fig.21 items 1105, 1106, 1107; [0546] lines 1-5; [0547]); 
at least a first receive antenna for receiving a target return signal reflected from the N 10radio frequency encoded transmit signals by a target (Fig.21 item 1202; [0555] lines 1-2); 
a downconverter configured to mix the target return signal with the transmit reference signal, thereby producing an intermediate frequency signal (Fig. 21 item 1205; [0558] lines 9-11); 
an analog-to-digital converter connected to convert the intermediate frequency signal to a digital signal (Fig. 21 items 1208, 1209; [0559] line 3); and  
15a radar control processing unit configured to process the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmit antennas (Fig.21 item 1207; [0559]).
	Kishigami discloses the transmitted signal can be phase modulated signal ([0541] lines 3-5). However, Kishigami does not explicitly disclose the type of phase modulation signal and the detail of digital signal processing with fast-time processing steps. In the same field of endeavor, Gulati discloses that 
each having a 5different frequency offset from the transmit reference signal (col.5 30-32; col.6 lines 43-45); 
a radar control processing unit configured to process the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmit antennas (Fig.4 items 434 and 436; col.7 lines 1-2, 11-12, 15-16, 24-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to provide the phase code that introduces a frequency offset in the transmitted signal using phase modulation. Doing so would be one option in radar signal transmission, as recognized by Gulati (col.5 lines 20-23). Also, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to process the reflected radar signal with frequency offset feature. Doing so would extract information of targets nearby (e.g. distance, speed) and distinguish the reflected signals from interference signals, as recognized by Gulati (col.7 lines 24-26).

	Regarding claim 2, which depends on claim 1, Kishigami discloses that in the radar system, the radar control processing unit is further 20configured to construct a MIMO virtual array by extracting information corresponding to the N radio frequency encoded transmit signals from the N consecutive segments in the range spectrum (Fig. 45-46; [0737] lines 1-4; [0738] lines 1-3). 

Regarding claim 5, which depends on claim 1, Kishigami discloses that in the radar system, the waveform generator comprises a plurality of fast-time phase shifters, each connected to receive the transmit reference signal, thereby 10generating a frequency offset transmit reference signal as one of the N radio frequency encoded transmit signals (Fig.21 items 1102, 1103, 1300; [0531] line 3; [0541]).

Regarding claim 6, which depends on claims 1 and 5, Kishigami discloses that in the radar system, the plurality of fast-time phase shifters comprises a bank of K-bit phase shifters for introducing a regular progressive phase shift to the transmit reference signal at fast-time sampling intervals (Fig.21 item 1102; [0540] lines 1-4).

Regarding claim 7, which depends on claim 1, Kishigami discloses that in the radar system, the signal encoder is configured to encode the plurality of transmit signals using time division multiplexing to produce a first set of N/2 radio frequency encoded transmit signals for transmission over a first set of N/2 transmit antennas during a first time slot, and to produce a second set of N/2 radio frequency encoded transmit signals for transmission over a second set of N/2 transmit antennas during a second time slot (Fig.46; [0738]; [0739] lines 1-3).

Regarding claim 8, which depends on claims 1 and 7, Kishigami discloses that in the radar system, the signal encoder is configured to encode the plurality of transmit signals using time division multiplexing by activating even-numbered transmit antennas for transmitting the first set of N/2 radio frequency encoded transmit signals during the first time slot, and by activating odd-numbered transmit antennas for transmitting the second set of N/2 radio frequency encoded transmit signals during the second time slot (Fig.52; [0546]).

Regarding claim 10, which depends on claim 1, Kishigami discloses that in the radar system, the downconverter comprises an I/Q mixer 5which is connected to first and second analog-to-digital converters which respectively convert the intermediate frequency signal to an I-channel digital signal and Q-channel digital signal (Fig.21 items 1205, 1206; [0558] lines 9-14).


Regarding claim 11, Kishigami discloses that a method for operating a radar system, comprising: 
generating a transmit reference signal at a transmitter module (Fig.21 items 1100, 1300; [0531] line 3; [0535] lines 1-2); 
generating a plurality of transmit signals from the transmit reference signal at the 10transmitter module, (Fig.21 item 1101; [0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5); 
encoding the plurality of transmit signals using a signal conditioning and power amplification at the transmitter module to produce N radio frequency encoded transmit signals (Fig.21 item 1105, 1106, 1107; [0546] lines 1-5; [0547]); 
transmitting the N radio frequency encoded transmit signals over N transmit antennas at the transmitter module (Fig.21 item 1108; [0545] line 4);  
15receiving, at least a first receive antenna of a receiver module, a target return signal reflected from the N radio frequency encoded transmit signals by a target (Fig.21 item 1202; [0555] lines 1-2); 
mixing the target return signal with the transmit reference signal at the receiver module to produce an intermediate frequency signal (Fig.21 item 1205; [0558] lines 9-11); 
converting the intermediate frequency signal to a digital signal with an analog-to-digital 20converter at the receiver module (Fig.21 item 1208, 1209; [0559] line 3); and 
processing the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmit antennas (Fig.21 item 1207; [0559]).
Kishigami discloses the transmitted signal can be phase modulated signal ([0541] lines 3-5). However, Kishigami does not explicitly disclose the type of phase modulation signal and the detail of digital signal processing with fast-time processing steps. In the same field of endeavor, Gulati discloses that 
each having a different frequency offset from the transmit reference signal (col.5 30-32; col.6 lines 43-45); 
processing the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted over the N transmit antennas (Fig.4 items 434 and 436; col.7 lines 1-2, 11-12, 15-16, 24-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to provide the phase code that introduces a frequency offset in the transmitted signal using phase modulation. Doing so would be one option in radar signal transmission, as recognized by Gulati (col.5 lines 20-23). Also, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to process the reflected radar signal with frequency offset feature. Doing so would extract information of targets nearby (e.g. distance, speed) and distinguish the reflected signals from interference signals, as recognized by Gulati (col.7 lines 24-26).

Regarding claim 12, which depends on claim 11, Kishigami discloses that the method further comprising constructing a MIMO virtual array by 25extracting information corresponding to the N radio frequency encoded transmit signals from the N consecutive segments in the range spectrum (Fig.45-46; [0737] lines 1-4; [0738] lines 1-3).

Regarding claim 15, which depends on claim 11, Kishigami discloses that in the method, 
generating the plurality of transmit signals comprises phase-shifting the transmit reference signal with a plurality of fast-time phase shifters in response to a plurality of phase shift control signals to generate the plurality of transmit signals (Fig.21 items 1300, 1102, 1103; [0531] line 3; [0541]).

Regarding claim 16, which depends on claims 11 and 15, Kishigami discloses that in the method, 
phase-shifting the transmit reference signal 15comprises applying the transmit reference signal to a bank of K-bit phase shifters to phase-shift the transmit reference signal by introducing a regular progressive phase shift to the transmit reference signal at fast-time sampling intervals (Fig.21 item 1102; [0540] lines 1-4).

Regarding claim 17, which depends on claim 11, Kishigami discloses that in the method, 
encoding the plurality of transmit signals comprises encoding the plurality of transmit signals using time division multiplexing to produce 20a first set of N/2 radio frequency encoded transmit signals for transmission over a first set of N/2 transmit antennas during a first time slot, and to produce a second set of N/2 radio frequency encoded transmit signals for transmission over a second set of N/2 transmit antennas during a second time slot (Fig. 46; [0738]; [0739] lines 1-3).

Regarding claim 18, which depends on claims 11 and 17, Kishigami discloses that in the method, 
encoding the plurality of transmit signals using 25time division multiplexing comprises activating even-numbered transmit antennas for transmitting the first set of N/2 radio frequency encoded transmit signals during the first time slot, 5282155185US01 and activating odd-numbered transmit antennas for transmitting the second set of N/2 radio frequency encoded transmit signals during the second time slot (Fig.52; [0546]).


Regarding claim 19, Kishigami discloses that a radar system comprising: 
a reference signal generator configured to produce a transmit reference signal comprising 5a sequence of waveforms (Fig.21 item 1300; [0531] line 3; [0535] lines 1-2); 
a waveform generator configured to produce a plurality of transmit signals, (Fig.21 item 1101; [0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5); 
a signal encoder to encode the plurality of transmit signals using a signal conditioning 10and power amplification to produce N radio frequency encoded transmit signals for transmission over N transmit antennas, where the signal encoder is configured to encode the plurality of transmit signals using time division multiplexing to produce a first set of N radio frequency encoded transmit signals for transmission over a first set of N transmit antennas during a first time slot, and to produce a second set of N radio frequency encoded transmit signals for 15transmission over a second set of N transmit antennas during a second time slot (Fig.21 items 1105, 1106, 1107; [0546] lines 1-5; [0547]; Fig.46; [0738]; [0739] lines 1-3); 
at least a first receive antenna for receiving a target return signal reflected from the first and second sets of N radio frequency encoded transmit signals by a target (Fig.21 1202; [0555] lines 1-2); 
a downconverter configured to mix the target return signal with the transmit reference signal, thereby producing an intermediate frequency signal (Fig.21 item 1205; [0558] lines 9-11);  
20an analog-to-digital converter connected to convert the intermediate frequency signal to a digital signal (Fig.21 item 1208, 1209; [0559] line 3); and 
a radar control processing unit configured to process the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted in the first and 25second sets of N radio frequency encoded transmit signals (Fig.21 item 1207; [0559]).
Kishigami discloses the transmitted signal can be phase modulated signal ([0541] lines 3-5). However, Kishigami does not explicitly disclose the type of phase modulation signal and the detail of digital signal processing with fast-time processing steps. In the same field of endeavor, Gulati discloses that 
each having a different frequency offset that is an integer multiple of an offset frequency Δf from the transmit reference signal (col.5 30-32; col.6 lines 43-45); 
a radar control processing unit configured to process the digital signal with fast time processing steps to generate a range spectrum comprising N segments which correspond, respectively, to the N radio frequency encoded transmit signals transmitted in the first and 25second sets of N radio frequency encoded transmit signals (Fig.4 items 434 and 436; col.7 lines 1-2, 11-12, 15-16, 24-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to provide the phase code that introduces a frequency offset in the transmitted signal using phase modulation. Doing so would be one option in radar signal transmission, as recognized by Gulati (col.5 lines 20-23). Also, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Kishigami with the teachings of Gulati to process the reflected radar signal with frequency offset feature. Doing so would extract information of targets nearby (e.g. distance, speed) and distinguish the reflected signals from interference signals, as recognized by Gulati (col.7 lines 24-26).


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kishigami and Gulati to claims 1 and 19 above, and further in view of Santra et al. (U.S. Patent No. 10718860, hereafter Santra).
	Regarding claim 3, which depends on claim 1, Kishigami and Gulati disclose analog-to-digital converter in receiver. However, Kishigami and Gulati do not explicitly disclose the sample rate used in analog-to-digital converter. In the same field of endeavor, Santra discloses that in the radar system, 
the analog-to-digital converter has a sampling rate of at least N times of the minimally required sampling rate of a single-transmitter system 25that detects targets unambiguously in range (Nyquist theorem; col.4 lines 23-27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Nyquist theorem in any digital signal processing, as mentioned by Kishigami ([0424] lines 6-8).

Regarding claim 20, which depends on claim 19, Kishigami and Gulati disclose analog-to-digital converter in receiver. However, Kishigami and Gulati do not explicitly disclose the sample rate used in analog-to-digital converter. In the same field of endeavor, Santra discloses that in the radar system, 
the analog-to-digital converter has a sampling rate fs of at least 2N times the offset frequency Δf (Nyquist theorem; col.4 lines 23-27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow Nyquist theorem in any digital signal processing, as mentioned by Kishigami ([0424] lines 6-8).


Claims 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kishigami and Gulati to claims 1 and 11 above, and further in view of Walter et al. (U.S. Patent No. 8077076, hereafter Walter).
Regarding claim 4, which depends on claim 1, Kishigami discloses transmission signal generator ([0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5). Gulati discloses the components of transmit waveform generator (col.6 lines 45-49). However, Kishigami and Gulati do not explicitly disclose the implementation of the waveform generator in circuit. In the same field of endeavor, Walter discloses that in the radar system, the waveform generator comprises: 
a frequency offset signal generator for generating a plurality of different frequency offset tones (Fig.1 item 28; col.6 lines 20-24); and 
a plurality of frequency offset modulation mixers, each connected to mix the transmit 5reference signal with one of the plurality of different frequency offset tones, thereby generating a frequency offset transmit reference signal as one of the N radio frequency encoded transmit signals (Fig.1 item 18; col.5 lines 51-59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami and Gulati with the teachings of Walter to generate different frequency offsets and apply them to the transmit 5reference signal. Doing so would generate transmit signal with different frequency offset tones on top of the transmit 5reference signal, which can be used to locate objects in both far-field and near-field in radar applications, as recognized by Walter (col.3 lines 16-22).

Regarding claim 13, which depends on claim 11, Kishigami discloses generating transmit signals ([0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5). Gulati discloses the components of transmit waveform generator (col.6 lines 45-49). However, Kishigami and Gulati do not explicitly disclose the detail of implementation method in circuit. In the same field of endeavor, Walter discloses that in the method 
generating the plurality of transmit signals comprises: generating a plurality of different frequency offset tones (Fig.1 item 28; col.6 lines 20-24); and 
mixing the transmit reference signal with each of the plurality of frequency offset tones to 5generate the plurality of transmit signals (Fig.1 item 18; col.5 lines 51-59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami and Gulati with the teachings of Walter to generate different frequency offsets and apply them to the transmit 5reference signal. Doing so would generate transmit signal with different frequency offset tones on top of the transmit 5reference signal, which can be used to locate objects in both far-field and near-field in radar applications, as recognized by Walter (col.3 lines 16-22).

Regarding claim 14, which depends on claims 11 and 13, Kishigami discloses generating transmit signals ([0539] lines 1-3; [0540] lines 1-4; [0541] lines 3-5). Gulati discloses the components of transmit waveform generator (col.6 lines 45-49). However, Kishigami and Gulati do not explicitly disclose the detail of implementation method in circuit. In the same field of endeavor, Walter discloses that in the method, a frequency offset generator 
generates the plurality of different frequency offset tones (Fig.1 item 28; col.6 lines 20-24), and 
where a plurality of frequency offset modulation mixers are connected to mix the transmit reference signal with one of the plurality of different frequency offset tones (Fig.1 item 18; col.5 lines 51-59).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami and Gulati with the teachings of Walter to generate different frequency offsets and apply them to the transmit 5reference signal. Doing so would generate transmit signal with different frequency offset tones on top of the transmit 5reference signal, which can be used to locate objects in both far-field and near-field in radar applications, as recognized by Walter (col.3 lines 16-22).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kishigami and Gulati to claim 1 above, and further in view of Bogner et al. (U.S. Patent No. 20210072346, hereafter Bogner).
Regarding claim 9, which depends on claim 1, Kishigam and Gulati do not disclose a filter between the downconverter and the analog-to-digital converter.  In the same field of endeavor, Bogner discloses that in the radar system, 
a notch filter bank connected between the downconverter and the analog-to-digital converter for filtering the intermediate frequency signal to remove zero-range interference in a fast-time spectrum of each transmitter (Fig.3 item 306; [0043] lines 11-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kishigami and Gulati with the teachings of Bogner to add a filter between the downconverter and the analog-to-digital converter. Doing so would filter noise in the intermediate frequency signal before passing to the analog-to-digital converter because the intermediate frequency signal could have noise data that comes from signals in the transmit signal path, as recognized by Bogner ([0043] lines 15-16).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648